PER CURIAM.
Michael Edward Thomas was convicted of certain felonies in Bay County case numbers 99-2679-B and 98-1358-B and placed on probation. He was later found to have violated probation and was sentenced to terms of imprisonment in both cases. Trial counsel filed a notice of appeal which identified only case number 98-1358-B as being appealed and that has been assigned this court’s case number 1D00-3739. Thomas seeks a belated appeal from the finding of violation of probation and the sentence imposed in lower tribunal case number 99-2679-B, as apparently the omission of this case number from the notice of appeal was an oversight by trial counsel. The state expresses no objection and we therefore grant the petition.
Upon issuance of mandate in this cause, a copy thereof will be transmitted to the clerk of the circuit court with directions that it be treated as a notice of appeal in that court’s case number 99-2679-B. If Thomas qualifies for court-appointed counsel in that appeal, the trial court is directed to make such an appointment. This court will then entertain a motion to consolidate the new appeal with this court’s case number 1D00-3739.
PETITION GRANTED.
BARFIELD, C.J., WEBSTER and VAN NORTWICK, JJ., concur.